Citation Nr: 0522639	
Decision Date: 08/18/05    Archive Date: 08/25/05

DOCKET NO.  04-14 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder.

2.  Entitlement to an increased disability evaluation for 
service-connected degenerative arthritis of the right knee 
with probable loose body, currently evaluated as ten (10) 
percent disabling.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1942 to October 
1945.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 2003 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied service connection for 
a bilateral knee condition.  The RO's denial was confirmed in 
March 2004.  On appeal, in October 2004, the Board remanded 
the claim for the purposes of determining, first, whether the 
veteran had intended to seek service connection for a right 
or left knee disorder, or both, as the veteran's intent was 
unclear based upon then-current record; and second, to 
schedule a VA compensation and pension (C&P) orthopedic 
examination.  

On remand, the RO granted service connection for a right knee 
disorder, diagnosed in December 2004 by a VA C&P medical 
examiner as degenerative arthritis of the right knee with 
probable loose body.  An initial disability rating of 10 
percent, effective on March 5, 2003, the date of receipt of 
the original service connection claim.  See May 2005 rating 
decision.  The decision did not address the left knee service 
connection issue; as such, the RO denial is still in effect 
is still before the Board for appellate adjudication.  

In argument submitted in July 2005, the veteran's accredited 
service representative explained that the veteran is in fact 
seeking service connection for a left knee disorder, and that 
he is dissatisfied with the 10 percent rating assigned for 
right knee arthritis.  The latter issue of increased 
disability rating for service-connected degenerative 
arthritis of the right knee is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.  VA will 
notify the veteran if further action is required on his part.
 
The veteran affirmatively declined to testify at a hearing 
before a Veterans Law Judge of the Board in connection with 
his service connection claim.  See VA Forms 9, submitted in 
April and August 2004.

FINDING OF FACT

Medical evidence of record does not disclose present 
manifestation of a left knee disorder or abnormality.  


CONCLUSION OF LAW

The criteria for service connection for left knee disorder 
are not met.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection - Left Knee Disorder

In general, service connection is granted where a claimant 
currently has a disease or injury incurred in active service 
or, if a pre-existing disease or injury becomes aggravated 
during active service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2004).  Essentially, service 
connection requires evidence of: (1) a current disability; 
(2) some injury or incident in service giving rise to current 
disability; and (3) causal nexus between the two.  See, e.g., 
Pond v. West, 12 Vet. App. 341 (1999).  Service connection 
also is allowed for any disease diagnosed after discharge if 
evidence shows that it was incurred in service.  38 C.F.R. 
§ 3.303(d) (2004).  

The Board acknowledges, first, that the RO's efforts to 
obtain the veteran's service medical records, including 
contact with the National Personnel Records Center, has 
resulted in a determination that these records likely were 
destroyed in a fire.  In a service connection claim, a key 
evidentiary basis is the incurrence of an injury or other 
incident pertinent to the disorder or disease for which 
service connection is being sought.  Because the Board does 
not have benefit of reviewing service medical records, it has 
carefully considered various layperson statements ("buddy 
statements") submitted by the veteran to support his claim.  
While there are numerous "buddy statements" of record, 
those that address knee injury do not refer to which knee.  
(Several "buddy statements" also were submitted to support 
another claim of entitlement to service connection for right 
foot injury residuals.  Following performance of October 1998 
VA "feet" and "peripheral nerves" compensation and pension 
medical (C&P) examination, service connection was granted for 
right fifth metatarsal injury residuals based upon these C&P 
examination findings.  See March 1999 rating decision.)    

In this connection, the Board acknowledges that service 
connection also is in effect for right knee arthritis, and 
that the in-service injury proffered to be the cause of the 
left knee disorder apparently is the same as that purported 
to be the cause of the right knee disorder.  Nonetheless, the 
Board cannot now conclusively determine that the left knee 
was in fact directly affected in service, based upon service 
medical records, as these records are not in the claims 
folder.  Moreover, the fact that service connection was 
recently granted for right knee arthritis is not, strictly 
speaking, a concession that injury affecting both knees did 
in fact occur.  Rather, service connection for right knee 
arthritis appears to have been based in large part on 
favorable medical opinion specifically as to the issue 
etiology as found in the 2004 C&P examination report.       

Notwithstanding the above, the Board is mindful, again, that 
the service medical records are not available for 
consideration with no fault on the veteran's part.  Bearing 
this in mind, and based upon service personnel records and 
lay evidence on the nature of the veteran's in-service 
activities, the Board is inclined to resolve the issue of 
incurrence of an in-service injury to the left knee in the 
veteran's favor.  Even so, one fundamental element of service 
connection is the present manifestation of a disease or 
disorder for which service connection is being sought.  See 
38 C.F.R. § 3.303 (2004); Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998) (38 U.S.C. § 1110 requires current symptomatology 
at the time the claim is filed in order for a veteran to be 
entitled to compensation); Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997) (38 U.S.C. § 1131 requires the existence of 
a present disability for VA compensation purposes).  

The Board has reviewed the entire record, and no medical 
evidence, VA or private, indicates that the veteran currently 
has a left knee disorder or a clinical determination of left 
knee abnormality.  On the contrary, all private medical 
records concern the right extremity; they do not reveal 
clinical findings specific to the left knee.  Even more 
recently, in December 2004, the veteran reported to the C&P 
examiner that, while he has problems with his right leg/knee, 
he does not have left knee problems; no pertinent diagnosis 
or abnormality is reflected in the December 2004 C&P 
examination report.  As such, the requirement of present 
manifestation of a disease or disorder is not met based upon 
the current record.

Finally, service connection also is permissible on a 
presumptive basis with evidence of manifestation of certain 
chronic diseases to a minimum compensable degree of ten (10) 
percent within one year after discharge from active service.  
Included within this category of chronic diseases is 
arthritis.  38 C.F.R. §§ 3.307, 3.309 (2004).  This issue, 
however, is moot, as the record does not document any medical 
finding of a left knee disorder or abnormality.              

In light of the foregoing, the Board must conclude that the 
preponderance of the evidence against the claim.  As such, it 
does not apply the benefit-of-reasonable doubt rule.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).    

II.  Veterans Claims Assistance Act

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), was enacted.  VCAA imposed on VA 
certain notice and assistance duties.  Final regulations 
implementing VCAA were published on August 29, 2001, and they 
apply to most claims for benefits received on or after 
November 9, 2000, or not decided as of that date.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004).

Under VCAA, when a complete or substantially complete 
application for benefits is filed, VA must notify a claimant 
and his representative, if any, of any information and 
medical or lay evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
U.S. Court of Appeals for Veterans Claims (Court) held that a 
VCAA notice must inform a claimant of any information and 
evidence not of record (1) needed to substantiate the claim; 
(2) VA will seek to provide; and (3) the claimant is expected 
to provide.  Interpreting 38 C.F.R. § 3.159(b)(1), the Court 
also held that VA must ask him to submit any pertinent 
evidence in his possession ("fourth element").  

As for the duty to notify, in a March 2003 letter, sent in 
advance of the issuance of the rating decision from which 
this appeal arises, the RO notified the veteran of the basic 
elements of a successful service connection claim.  The 
letter explained that, if he provides information about the 
sources of evidence or information pertinent to the claim, to 
include medical or employment records, or records of other 
federal government agencies, then VA would make reasonable 
efforts to obtain the records from the sources identified, 
but that he ultimately is responsible for substantiating his 
claim, even though the law requires VA assistance in claim 
substantiation.  In June 2003 and in November 2004, VA (the 
RO and Appeals Management Center (AMC), respectively) sent 
the veteran letters substantially similar to that sent in 
March 2003, but more detailed in terms of the status of 
evidentiary development in the case.  These letters further 
reinforced the RO's pre-rating decision VCAA notice and put 
the veteran and his accredited representative on notice as to 
the veteran's and VA's respective claim substantiation 
responsibilities.  The AMC's November 2004 letter also asked 
the veteran: "If you have any evidence in your possession 
that pertains to your claim, please send it to us."  The 
"fourth element" notice also was given via the issuance of 
a March 2004 Statement of the Case (SOC) and May 2005 
Supplemental SOC (SSOC) that cited 38 C.F.R. § 3.159, which 
includes a provision that the veteran may submit any 
pertinent evidence in his possession.  
  
Given the foregoing, the Board is satisfied that the veteran 
has been adequately informed of all four elements of a valid 
VCAA notice.  He was notified of what the evidence must show 
to result a favorable resolution of the claim, and was on 
notice through the SOC, SSOC, and multiple duty-to-assist 
letters, as well as the unfavorable rating decision, why the 
claim is denied.  He was told about his and VA's respective 
claim development responsibilities in the VCAA letter, and 
was on notice that he himself has claim substantiation 
responsibility so long as the rating action remains 
unfavorable.  
 
The Board acknowledges that VCAA notification was not 
accomplished as to all four elements before the issuance of 
the March 2003 rating decision giving rise to this appeal.  
The Pelegrini Court explicitly stated that, notwithstanding 
the requirement that a valid VCAA notice be provided before 
the agency of original jurisdiction (AOJ) decision: "[W]e do 
not hold that . . . [a] case in which pre-AOJ-adjudication 
notice was not provided . . . must be returned to the AOJ for 
the adjudication to start all over again as though no AOJ 
action had ever occurred, i.e., there is no nullification or 
voiding requirement either explicit or implicit in this 
opinion . . . ."  The Board interprets Pelegrini and 
discussion therein to mean that the intent and purpose of the 
law are to provide a full VCAA notice before the initial AOJ 
decision to ensure full and fair development of the case and 
to provide a claimant ample time to substantiate the claim.  
However, the Court recognized that a case-by-case evaluation 
might be warranted at times.  

The Board has conducted such an evaluation, and finds no 
prejudicial error has resulted due to the timing of all 
elements of the notice.  As discussed in Section I of this 
decision, the Board, in effect, has resolved any doubt as to 
the incurrence of an in-service injury to the left knee, 
bearing in mind that the veteran's service medical records 
appear to have been lost to a fire while in the government's 
custody.  Also, an appropriate C&P examination was provided 
recently.  The crux of this denial is that there is no 
medical evidence of current manifestation of a left knee 
abnormality.  Thus, unless the veteran or his accredited 
representative can produce evidence to the effect that there 
is in fact a clinical finding of left knee abnormality or 
either reports the existence of evidence to this effect 
(which they have not so indicated, despite appropriate 
notice), the law on service connection is against a favorable 
resolution.  In this connection, it is pertinent that the 
veteran has not claimed that VA failed to comply with VCAA 
notice requirements, or that he has any evidence in his 
possession required for full and fair adjudication of this 
claim.  See Mayfield v. Nicholson, No. 02-1077, slip op., at 
33 (U.S. Vet. App. April 14, 2005).

VA's duty to assist a claimant in substantiating his claim 
(see 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2004)) also has been satisfied.  The "duty to assist" 
contemplates that VA will help a claimant obtain relevant 
records, whether or not the records are in federal custody, 
and that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  The record 
includes various VA treatment/testing, C&P examination, and 
private medical records.  The veteran was given an 
opportunity to testify before a Veterans Law Judge in 
connection with this claim, and he declined to exercise his 
right to do so.  He did not report the existence of pertinent 
records in the custody of government agencies, such as the 
Social Security Administration, or employers. Various "buddy 
statements" and lay evidence of record have been considered.  
Therefore, the Board concludes that VA has met its duty-to-
assist obligations.   


ORDER

Service connection for a left knee disorder is denied.


REMAND

As discussed in the Introduction, in May 2005, the RO granted 
service connection for a right knee disorder, diagnosed in 
December 2004 (see C&P examination report) as degenerative 
arthritis of the right knee with probable loose body.  An 
initial disability rating of ten (10) percent, effective on 
March 5, 2003, the date of receipt of the original service 
connection claim, was assigned.  This occurred while the 
issues perfected for appeal, service connection for right and 
left knee disorders, were on remand status.  See Board's 
October 2004 remand order.  

In July 2005 argument, an accredited service representative 
stated, on the veteran's behalf, that the veteran desires a 
higher rating for the right knee disability.  This statement 
could reasonably be construed as a notice of disagreement on 
this issue.  

Because a timely notice of disagreement regarding this issue 
has been submitted, a remand is required for the RO to issue 
a Statement of the Case (SOC) on increased rating for right 
knee arthritis.  The U.S. Court of Appeals for Veterans 
Claims (Court) held in Manlincon v. West, 12 Vet. App. 238 
(1999), that, when a notice of disagreement has been timely 
filed, the Board should remand the issue to the RO for the 
issuance of an SOC.  See also 38 U.S.C.A. § 7105(d)(1) (West 
2002).  Thereafter, the veteran must submit a timely 
substantive appeal in order for this issue to receive 
appellate review.  See 38 U.S.C.A. § 7105 (West 2002).

Accordingly, this issue is REMANDED for the following action:

The RO must issue an SOC on the issue of 
entitlement to a higher initial rating for 
the service-connected right knee disorder.  
The veteran and his accredited 
representative are hereby notified that, 
following the receipt of the SOC 
concerning this issue, a timely and 
adequate substantive appeal must be filed 
if appellate review by the Board is 
desired.  If and only if a timely 
substantive appeal is filed should this 
issue be returned to the Board.

The veteran is not required to respond until he receives 
further notice, but has the right to submit additional 
evidence and argument on the matter(s) the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).


	                     
______________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


